101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com


JASON B. JENDREWSKI
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild com

                                               March 18, 2020
VIA ECF

The Honorable Katherine Polk Failla


                                                                MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

           Re:        Worrell v. The Pickle People LLC, et al. (1:19-cv-11040) (KPF) (DCF)
                      Second Request for Extension of Time to Respond to Complaint
                      and for Adjournment of Initial Pretrial Conference

Dear Judge Failla:

        We represent The Pickle People LLC (“Maison Pickle”) in the above-referenced matter.
On behalf of Maison Pickle, and with the consent of plaintiff Vernita Worrell (“Plaintiff”), we
respectfully request a 60-day extension of time for Maison Pickle to respond to the Complaint and a
60-day adjournment of the Initial Pretrial Conference. Additional time is requested due in large
measure to the coronavirus pandemic (COVID-19) and the impact that it is having on our client’s
operations and, potentially, the viability of Plaintiff’s federal claims.

        This action concerns claims of alleged barriers to access at a restaurant pursuant to Title III
of the Americans with Disabilities Act and similar state and local laws. However, this week, state
and city governments mandated the closure of all restaurants, including Maison Pickle—except for
takeout and delivery—for an indefinite length of time. As a result, many restaurants either are
closing entirely or providing only takeout and/or delivery services.

        Prior to this development, Maison Pickle and Plaintiff were engaged in amicable discussions
regarding the claims and appeared to be on track to conclude their discussions prior to the current
deadline for the filing of a response to the Complaint. However, given the extraordinary
circumstances, Maison Pickle and Plaintiff have been unable to conclude their discussions.

        Finally, we note that defendant 2315 Broadway LLC (“Landlord”) has not appeared in this
action, and the Landlord’s appearance—including attendance at the Initial Pretrial Conference—is
necessary due to the nature of the claims and Plaintiff’s request for injunctive relief.




Active\108753831.v1
The Honorable Katherine Polk Failla
March 18, 2020
Page 2

        This application is Maison Pickle’s second request for an extension of time for responding
to the Complaint and for an adjournment of the Initial Pretrial Conference. Maison Pickle’s
response to the Complaint currently is due on March 19, 2020, and the Initial Pretrial Conference is
scheduled to take place on April 1, 2020. If granted, Defendant would respond to the Complaint by
May 18, 2020, and the Initial Pretrial Conference would take place on or after June 1, 2020. The
requested extension and adjournment would not affect any other scheduled dates, except for the
parties’ joint letter and proposed case management plan and scheduling order, which the parties
would submit by the Thursday of the week prior to the Conference.

        We thank the Court for its consideration of our requests.

                                                      Respectfully submitted,
                                                      /s/ Jason B. Jendrewski
                                                      Jason B. Jendrewski

cc:     Donald J. Weiss, Esq. (via ECF)




Application GRANTED. Defendants shall respond to the Complaint on or
before May 18, 2020. The initial pretrial conference, currently
scheduled for April 1, 2020, is hereby ADJOURNED to June 11, 2020, at
4:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:          March 19, 2020                         SO ORDERED.
                New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE




Active\108753831.v1
